Citation Nr: 1139322	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-26 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of deep vein thrombosis of the right lower extremity and pulmonary embolism.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, S.W., and E.W.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

A hearing was held before the undersigned Veterans Law Judge in January 2011, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of deep vein thrombosis of the right lower extremity and pulmonary embolism.  

The Veteran has argued that when he first sought treatment from VA in September 2003 with complaints of pain the right lower extremity, he was not thoroughly examined, but was merely given pain medication.  A few days later, the Veteran experienced chest pain and shortness of breath before passing out, and he had to be hospitalized due to a pulmonary embolism and deep vein thrombosis of the right lower extremity.  He has testified that he continues to experience pain in the right lower extremity.  

The Veteran has argued that a pulmonary embolism would not have developed and that the Veteran's current symptoms would not have occurred if VA had properly diagnosed and treated his deep vein thrombosis when he first sought treatment.  

Under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010), as amended in 1996, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a) (2011).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The RO denied the Veteran claim, arguing that he has no additional disability as a result of his deep vein thrombosis and pulmonary embolism.  However, VA treatment records show continued complaints of pain and swelling in the right lower extremity since 2003.  Additionally, the Veteran has testified to continued to continued pain in his right leg, and also appeared to associate problems with his left arm with his September 2003 pulmonary embolism and deep vein thrombosis.  

In light of this evidence, the Board finds that referral for a VA medical examination to clarify whether or not the Veteran has a current disability and if so, whether it is due to negligence on the part of VA.  

The VA examiner is asked to provide an opinion as to whether it is at least at likely as not (fifty percent or greater) (1) that the Veteran has a current medical condition secondary to his pulmonary embolism and deep vein thrombosis in September 2003 or that the Veteran's September 2003 pulmonary embolism and deep vein thrombosis permanently aggravated a pre-existing disability, and (2) if so, is this additional disability the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination or an event not reasonably foreseeable.  

The examiner is reminded that under 38 U.S.C.A. § 1151, a disability that is due to the continuance or natural progress of the disease may be considered due to VA treatment if VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

Additionally, the Board notes that the Veteran also filed a medical malpractice lawsuit against VA under the Federal Tort Claims Act which has since been settled.  As the records related to this case may contain evidence relevant to the issue of VA's alleged negligence, on remand, the RO should attempt to obtain those records and associate them with the Veteran's claim file.  

Accordingly, the case is REMANDED for the following action:

1. The RO should make all reasonable attempts to obtain the records from the Veteran's medical malpractice case against VA under the Federal Tort Claims Act.  If these records cannot be obtained, a formal finding of unavailability should be placed of record.  

2. Schedule the Veteran for a VA medical examination.  The VA examiner is asked to provide an opinion as to whether it is at least at likely as not (fifty percent or greater) (1) that the Veteran has a current medical condition secondary to his pulmonary embolism and deep vein thrombosis in September 2003 or that the Veteran's September 2003 pulmonary embolism and deep vein thrombosis permanently aggravated a pre-existing disability, and (2) if so, is this additional disability the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination or an event not reasonably foreseeable.  

The examiner is reminded that under 38 U.S.C.A. § 1151, a disability that is due to the continuance or natural progress of the disease may be considered due to VA treatment if VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  

The examiner is asked to provide a rational for his or her conclusions.  All findings should be reported in detail and all necessary diagnostic tests performed.  

A copy of this Remand should be provided to the examiner, who should indicate in the examination report that he or she has read it.  

3.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

